Case 2:19-cv-11895-GCS-RSW ECF No. 1 filed 06/26/19           PageID.1   Page 1 of 12



                   IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


HOWARD COHAN,

      Plaintiff,                               Case No. 2:19-cv-11895

v.                                             Hon.

HOTEL INVESTORS OF MICHIGAN,                   Magistrate Judge
INC.,

      Defendant.
                                           /

 PLAINTIFF’S COMPLAINT FOR DECLARATORY AND INJUNCTIVE
                         RELIEF

      Plaintiff Howard Cohan, through his undersigned counsel, states the

following in support of his Complaint for Declaratory and Injunctive Relief to

remedy discrimination by Hotel Investors of Michigan, Inc. based on Plaintiff’s

disability in violation of Title III of the Americans with Disabilities Act of 1990,

42 U.S.C. §§ 12181 et seq. (“ADA”) and its implementing regulation, 28 C.F.R.

Part 36:

                         JURISDICTION AND VENUE

      1.     This Court has jurisdiction over this action pursuant to 42 U.S.C. §

2000a-3(a), 28 U.S.C. § 1331, and 28 U.S.C. § 1343.




                                          1
Case 2:19-cv-11895-GCS-RSW ECF No. 1 filed 06/26/19            PageID.2     Page 2 of 12



       2.     Venue is appropriate in this district under 28 U.S.C. § 1391 because

the acts of discrimination occurred in this district, and the property that is the

subject of this action is in this district.

                                         PARTIES

       3.     Plaintiff is a resident of Palm Beach County, Florida.

       4.     Defendant is a corporation with its registered office located at 40600

Ann Arbor Rd E, Ste 201, Plymouth, MI 48170.

       5.     Upon information and belief, Defendant owns or operates “The

Westin Detroit Metropolitan Airport” whose locations qualify as a “Facility” as

defined in 28 C.F.R. § 36.104.

                             FACTUAL ALLEGATIONS

       6.     Plaintiff incorporates the above paragraphs by reference.

       7.     Plaintiff is an individual with numerous disabilities, including severe

spinal stenosis of the lumbar spine with spondylolisthesis and right leg pain, severe

spinal stenosis of the cervical spine with nerve root compromise on the right side, a

non-union fracture of the left acromion, a labral tear of the left shoulder, a full

thickness right rotor cuff tear, a right knee medial meniscal tear, a repaired ACL

and bilateral meniscal tear of the left knee and severe basal joint arthritis of the left

thumb. These conditions cause sudden onsets of severe pain and substantially limit




                                              2
Case 2:19-cv-11895-GCS-RSW ECF No. 1 filed 06/26/19               PageID.3   Page 3 of 12



Plaintiff’s ability to perform certain manual tasks, walk, stand, lift, bend, and work.

The disabilities and symptoms are permanent.

       8.     At the time of Plaintiff’s initial visit to The Westin Detroit

Metropolitan Airport (and prior to instituting this action), Plaintiff suffered from a

qualified disability under the 28 C.F.R. 36.105.

       9.     Plaintiff’s condition is degenerative and requires occasional use of

mobility aids to assist his movement.

       10.    Plaintiff regularly travels to Michigan 4-5 times per year to visit

friends and shop.

       11.    Most recently, Plaintiff was in the Detroit area in May of 2019, and

currently plans to return to the area again in September of 2019.

       12.    Plaintiff stays at hotels when he is in the area.

       13.    Plaintiff does not always stay at the same hotel, but prefers to shop

around for the best prices, amenities, location, and ease of access to accommodate

his disabilities.

       14.    Hotels near the airport are sometimes more convenient for Plaintiff

when he has early or late flights to and from the area.

       15.    Plaintiff regularly experiences barriers to access relating to his

disability at hotels due to his frequent travels.




                                            3
Case 2:19-cv-11895-GCS-RSW ECF No. 1 filed 06/26/19             PageID.4       Page 4 of 12



      16.    While many hotels offer the option of booking accessible rooms, there

is no indication that the rest of the hotel will be accessible to Plaintiff.

      17.    This requires Plaintiff to visit hotels that offer the amenities, pricing,

and location he desires prior to booking a stay to ensure that he can access the

Facility in a manner equal to non-disabled individuals.

      18.    Plaintiff encountered barriers to access at the Facility that denied him

full and equal access and enjoyment of the services, goods and amenities when he

visited the Facility on March 23, 2018.

      19.    Plaintiff is a customer of Defendant’s hotel brand and would return to

the Facility in September if Defendant modifies the Facility and its policies and

practices to accommodate individuals who have physical disabilities, but he is

deterred from returning due to the barriers and discriminatory effects of

Defendant’s policies and procedures at the Facility.

      20.    Due to Plaintiff’s frequent travels, he also acts as a tester by

inspecting Facilities for accessibility to advance the purpose of the ADA, the civil

rights of disabled individuals, and to be certain that he can enjoy the same options

and privileges to patronize places of public accommodation as non-disabled

individuals without worrying about accessibility issues.




                                            4
Case 2:19-cv-11895-GCS-RSW ECF No. 1 filed 06/26/19             PageID.5    Page 5 of 12



       21.    Plaintiff returns to every Facility after being notified of remediation of

the discriminatory conditions to verify compliance with the ADA and regularly

monitors the status of remediation.

                      COUNT I
 REQUEST FOR DECLARATORY JUDGMENT UNDER 28 U.S.C. § 2201

       22.    Plaintiff incorporates the above paragraphs by reference.

       23.    This Court is empowered to issue a declaratory judgment regarding:

(1) Defendant’s violation of 42 U.S.C. § 12182; (2) Defendant’s duty to comply

with the provisions of 42 U.S.C. § 12181 et al; (3) Defendant’s duty to remove

architectural barriers at the Facility; and (4) Plaintiff’s right to be free from

discrimination due to his disability. 28 U.S.C. § 2201.

       24.    Plaintiff seeks an order declaring that he was discriminated against on

the basis of his disability.

                        COUNT II
  REQUEST FOR INJUNCTIVE RELIEF UNDER 42 U.S.C. § 2000a–3(a)

       25.    Plaintiff incorporates the above paragraphs by reference.

       26.    The Westin Detroit Metropolitan Airport is a place of public

accommodation covered by Title III of the ADA because it is operated by a private

entity, its operations affect commerce and it is a hotel. 42 U.S.C. § 12181(7); see

28 C.F.R. § 36.104.




                                            5
Case 2:19-cv-11895-GCS-RSW ECF No. 1 filed 06/26/19             PageID.6    Page 6 of 12



      27.      Defendant is a public accommodation covered by Title III of the ADA

because it owns, leases (or leases to), or operates a place of public accommodation.

See 42 U.S.C. §§ 12181(7), 12182(a); 28 C.F.R. § 36.104.

      28.      Architectural barriers exist that denied Plaintiff full and equal access

to the goods and services Defendant offers to non-disabled individuals.

      29.      Plaintiff personally encountered architectural barriers on March 23,

20180 at the Facility located at 2501 Worldgateway Pl, Romulus, MI 48242:

            a. Bar at Reflections:

                  i. Providing counter heights exceeding 36 inches making it

                     impossible to service a person with a disability in violation of

                     2010 ADAAG §§904, 904.4, 904.4.1, 904.4.2, 305 and 306.

                  ii. Failing to provide accessible seating for persons with a

                     disability at a bar or adjacent table in the bar area, recreational

                     area or a table area adjacent to a pool for food or beverage

                     service, or at a computer work surface such as in a business

                     center, in violation of 2010 ADAAG §§902, 902.1, 902.2,

                     902.3, 305, 306 and/or §4.32.4 of the 1991 ADA Standards.

                 iii. Failing to provide seating for a person((s)) with a disability that

                     has the correct clear floor space for forward approach in

                     violation of 2010 ADAAG §§902, 902.2, 305 and 306.



                                            6
Case 2:19-cv-11895-GCS-RSW ECF No. 1 filed 06/26/19         PageID.7    Page 7 of 12



        b. Restroom:

              i. Failing to provide the proper insulation or protection for

                 plumbing or other sharp or abrasive objects under a sink or

                 countertop in violation of 2010 ADAAG §§606 and 606.5.

             ii. Failing to provide a urinal designed for a person with a

                 disability where the horizontal projection of the urinal is not at

                 a minimum of 13.5 inches in violation of 2010 ADAAG §§605

                 and 605.2.

             iii. Failing to provide grab bar((s)) in violation of 2010 ADAAG

                 §§604, 604.5, 609, 609.4, 609.1 and 609.3.

             iv. Failing to provide toilet paper dispensers in the proper position

                 in front of the water closet or at the correct height above the

                 finished floor in violation of 2010 ADAAG §§604, 604.7 and

                 309.4.

             v. Failing to provide mirror((s)) located above lavatories or

                 countertops at the proper height above the finished floor in

                 violation of 2010 ADAAG §§603 and 603.3.

             vi. Failing to provide proper signage for an accessible restroom or

                 failure to redirect a person with a disability to the closest

                 available accessible restroom facility in violation of 2010



                                        7
Case 2:19-cv-11895-GCS-RSW ECF No. 1 filed 06/26/19         PageID.8   Page 8 of 12



                 ADAAG §§216, 216.2, 216.6, 216.8, 603, 703, 703.1, 703.2,

                 703.5 and 703.7.2.1.

            vii. Failing to provide the correct opening width for a forward

                 approach into a urinal, stall door or lavatory ((sink)) in violation

                 of 2010 ADAAG §§305, 305.7.1, 404, 605.3 and 606.2.

        c. Ambulatory Stall:

              i. Failing to provide toilet paper dispensers in the proper position

                 in front of the water closet or at the correct height above the

                 finished floor in violation of 2010 ADAAG §§604, 604.7 and

                 309.4.

              ii. Failing to provide a coat hook that was previously positioned

                 properly but is no longer in place for a person with a disability

                 in violation of 2010 ADAAG §§603, 603.4 and 308.

             iii. Failing to provide the water closet seat at the correct height

                 above the finished floor in violation of 2010 ADAAG §§604

                 and 604.4.

        d. Seating at Reflections:

              i. Failing to provide seating for a person((s)) with a disability that

                 has the correct clear floor space for forward approach in

                 violation of 2010 ADAAG §§902, 902.2, 305 and 306.



                                        8
Case 2:19-cv-11895-GCS-RSW ECF No. 1 filed 06/26/19        PageID.9    Page 9 of 12



             ii. Failing to provide a sufficient amount of seating when dining

                 surfaces are provided for the consumption of food or drink for a

                 person((s)) with a disability in violation of 2010 ADAAG

                 §§226, 226.1, 902, 305 and 306.

             iii. Failing to provide a sufficient dispersion of seating thought the

                 facility when dining surfaces are provided for the consumption

                 of food or drink for a person((s)) with a disability in violation

                 of 2010 ADAAG §§226, 226.2, 902, 305 and 306.

        e. Restroom (Lower Level):

              i. Providing a gate or door with a continuous opening pressure of

                 greater than 5 lbs. exceeding the limits for a person with a

                 disability in violation of 2010 ADAAG §§404, 404.1, 404.2,

                 404.2.9 and 309.4.

             ii. Failing to provide the proper insulation or protection for

                 plumbing or other sharp or abrasive objects under a sink or

                 countertop in violation of 2010 ADAAG §§606 and 606.5.

             iii. Failing to provide a urinal designed for a person with a

                 disability where the horizontal projection of the urinal is not at

                 a minimum of 13.5 inches in violation of 2010 ADAAG §§605

                 and 605.2.



                                        9
Case 2:19-cv-11895-GCS-RSW ECF No. 1 filed 06/26/19          PageID.10    Page 10 of 12



                iv. Failing to provide toilet paper dispensers in the proper position

                    in front of the water closet or at the correct height above the

                    finished floor in violation of 2010 ADAAG §§604, 604.7 and

                    309.4.

                 v. Failing to provide mirror((s)) located above lavatories or

                    countertops at the proper height above the finished floor in

                    violation of 2010 ADAAG §§603 and 603.3.

                vi. Failing to provide the water closet in the proper position

                    relative to the side wall or partition in violation of 2010

                    ADAAG §§604 and 604.2.

               vii. Failing to provide the correct opening width for a forward

                    approach into a urinal, stall door or lavatory ((sink)) in violation

                    of 2010 ADAAG §§305, 305.7.1, 404, 605.3 and 606.2.

      30.    These barriers cause Plaintiff difficulty in safely using each element

of the Facility because of Plaintiff’s impaired mobility and range of motion in his

arms, shoulders, legs, and hands requiring extra care due to concerns for safety and

a fear of aggravating his injuries.

      31.    Defendant has failed to remove some or all of the barriers and

violations at the Facility.




                                          10
Case 2:19-cv-11895-GCS-RSW ECF No. 1 filed 06/26/19           PageID.11    Page 11 of 12



       32.    Defendant’s failure to remove these architectural barriers denies

Plaintiff full and equal access to the Facility in violation of 42 U.S.C. §

12182(b)(2)(A)(iv).

       33.    Defendant’s failure to modify its policies, practices, or procedures to

train its staff to identify architectural barriers and reasonably modify its services

creates an environment where individuals with disabilities are not provided goods

and services in the most integrated setting possible is discriminatory. 42 U.S.C. §§

12182(a), 12182(b)(2)(A)(iv), and 28 C.F.R. § 36.302.

       34.    It would be readily achievable for Defendant to remove all of the

barriers at the Facility.

       35.    Failing to remove barriers to access where it is readily achievable is

discrimination against individuals with disabilities. 42 U.S.C. §§ 12182(a),

12182(b)(2)(A)(iv), and 28 C.F.R. § 36.304.

                               RELIEF REQUESTED

WHEREFORE, Plaintiff respectfully requests that this Court:

       A.     declare that the Facility identified in this Complaint is in violation of

the ADA;

       B.     declare that the Facility identified in this Complaint is in violation of

the ADAAG;




                                           11
Case 2:19-cv-11895-GCS-RSW ECF No. 1 filed 06/26/19          PageID.12    Page 12 of 12



      C.     enter an Order requiring Defendant make the Facility accessible to

and usable by individuals with disabilities to the full extent required by Title III of

the ADA;

      D.     enter an Order directing Defendant to evaluate and neutralize its

policies, practices, and procedures towards persons with disabilities;

      E.     award Plaintiff attorney fees, costs (including, but not limited to court

costs and expert fees) and other expenses of this litigation pursuant to 42 U.S.C. §

12205; and

      F.     grant any other such relief as the Court deems just and proper.


                                               Respectfully submitted,

                                               BLACKMORE LAW PLC

                                               /s/ Angela C. Spears
                                               Angela C. Spears (P82653)
                                               BLACKMORE LAW PLC
                                               21411 Civic Center Drive, Suite 200
                                               Southfield, MI 48076
                                               T: (833) 343-6743
                                               F: (855) 744-4419
                                               E: aspears@blackmorelawplc.com
                                               Counsel for Plaintiff


Dated: June 26, 2019




                                          12
